MEMORANDUM ***
Dorothy Calabrese, M.D., and her patient Paul Messer, appeal pro se from the district court’s order dismissing their action alleging that Medicare contractor National Heritage Insurance Company and its medical director, Dr. Quinn, made false statements and engaged in fraudulent conduct in connection with plaintiffs’ claims for Medicare reimbursements. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Uhm v. Humana, Inc., 620 F.3d 1134, 1139-40 (9th Cir.2010), and we affirm.
The district court properly dismissed the action because, to the extent that plaintiffs exhausted their administrative remedies, they failed to state a claim for relief. See Orkin v. Taylor, 487 F.3d 734, 738-39 (9th Cir.2007); Forsyth v. Humana, Inc., 114 F.3d 1467, 1482 (9th Cir.1997), aff'd, 525 U.S. 299, 119 S.Ct. 710, 142 L.Ed.2d 753 (1999).
Plaintiffs’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.